        Case 2:20-cv-00153-RWS-JCF Document 2 Filed 06/26/20 Page 1 of 2



UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
-------------------------------------------------------x
JEAN PUGIN,

                                Petitioner,
                                                                 TRANSFER ORDER
                  - against -                                     20-CV-2825 (PKC)

WILLIAM BARR, Attorney General of the
United States,

                                Respondent.
-------------------------------------------------------x
PAMELA K. CHEN, United States District Judge:

         On June 22, 2020, Petitioner Jean Pugin, who is presently incarcerated at the Stewart

Detention Center in Lumpkin, Georgia, filed the instant pro se motion seeking his immed iate

release from detention. (See Petition (“Pet.”), Dkt. 1.) Petitioner alleges that he was incarcerated

in Virginia following a conviction for a misdemeanor and that, in August 2019, he was transferred

to an Immigration and Customs Enforcement (“ICE”) detention facility in Georgia. (Id. at ECF1

2.) Petitioner now alleges that he is at high risk of contracting COVID-19. (Id.) For the reasons

set forth below, the Court construes Petitioner’s motion as a petition for habeas corpus and

transfers this action to the United States District Court for the Northern District of Georgia.

                                                 DISCUSSION

         The Court liberally construes Petitioner’s request as a petition for a writ of habeas corpus,

pursuant to 28 U.S.C. § 2241. In order to entertain a habeas petition under § 2241, a court must

have jurisdiction over the petitioner's custodian. See Rumsfeld v. Padilla, 542 U.S. 426, 434 (2004)

(“[T]he proper respondent to a habeas petition is ‘the person who has custody over [the




         Citations to ECF refer to the pagination generated by the Court’s CM/ECF docketing
         1

system and not the document’s internal pagination.
                                                           1
       Case 2:20-cv-00153-RWS-JCF Document 2 Filed 06/26/20 Page 2 of 2



petitioner].’” (second alteration in original) (quoting 28 U.S.C. § 2242)); see also Braden v. 30th

Jud. Cir. Ct. of Ky., 410 U.S. 484, 494–95 (1973). Therefore, venue for a habeas petition under

§ 2241 that challenges a petitioner’s physical confinement generally lies in the district of his

confinement. Rumsfeld, 542 U.S. at 441–42; United States v. Needham, No. 06-CR-911, 2020 WL

2512105, at *2 (S.D.N.Y. May 15, 2020). Because Petitioner is in the custody of the Warden of

Stewart Detention Center, located in Lumpkin, Georgia, venue properly lies in the Northern

District of Georgia, and transfer of this action is appropriate. See 28 U.S.C. § 1404(a).

                                          CONCLUSION

       The Clerk of Court is directed to transfer this action to the United States District Court for

the Northern District of Georgia.    See 28 U.S.C. §§ 1391(b), 1404(a). The Court waives that

provision of Rule 83.1 of the Local Rules of the Eastern District of New York which requires a

seven-day delay before effectuating transfer of a case to the transferee court. The Court notes that

Petitioner has failed to file a request to proceed in forma pauperis.

                                                      SO ORDERED.

                                                      /s/ Pamela K. Chen
                                                      Pamela K. Chen
                                                      United States District Judge

Dated: June 26, 2020
       Brooklyn, New York




                                                  2
